 

Exhibit 10.1 

 

GENERAL SERVICE AGREEMENT

 

THIS GENERAL SERVICE AGREEMENT (the "Agreement") dated this 1st day of
September, 2020

 

BETWEEN:

 

Altair International Corporation of 6501 E. Greenway Pkwy, #103-412, Scottsdale,
AZ 85254 (the "Client")

 

- AND -

 

Leonard Lovallo of 32 Chalfonte Ave., Pittsburgh, PA 15229 (the "Contractor").

 

BACKGROUND:

 

A.The Client is of the opinion that the Contractor has the necessary
qualifications, experience and abilities to provide services to the Client.

 

B.The Contractor is agreeable to providing such services to the Client on the
terms and conditions set out in this Agreement.

 

IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth in this Agreement, the receipt and sufficiency of which
consideration is hereby acknowledged, the Client and the Contractor
(individually the "Party" and collectively the "Parties" to this Agreement)
agree as follows:

 

Services Provided

 

1.The Client hereby agrees to engage the Contractor to provide the Client with
services (the "Services") consisting of:

 

oThe typical duties of a CEO including the provision of management and financial
services for the Company. The Contractor, already being a member of the Client’s
board, shall retain his position as a director of the Client.

 





 

 



2.The Services will also include any other tasks which the Parties may agree on.
The Contractor hereby agrees to provide such Services to the Client.

 

Term of Agreement

 

3.The term of this Agreement (the "Term") will begin on August 31, 2020 and will
remain in full force and effect until December 31, 2020, subject to earlier
termination as provided in this Agreement. The Term of this Agreement may be
extended by mutual written agreement of the Parties.

 

4.In the event that either Party breaches a material provision under this
Agreement, the non- defaulting Party may terminate this Agreement and require
the defaulting Party to indemnify the non-defaulting Party against all
reasonable damages.

 

Performance

 

5.The Parties agree to do everything necessary to ensure that the terms of this
Agreement take effect.

 

Currency

 

6.Except as otherwise provided in this Agreement, all monetary amounts referred
to in this Agreement are in US Dollars.

 

Compensation

 

7.For the services rendered by the Contractor as required by this Agreement, the
Client will provide compensation (the "Compensation") to the Contractor as
follows:

 

o26,000,000 (Twenty-Six Million) common shares of the Client (the “Shares”) to
be issued at time of signing. The Client’s shares are quoted on the OTC Link
exchange and traded under the symbol ATAO. The Shares are to be considered fully
earned and payable upon execution of this Agreement.

 

o$ 2,500.00 to be paid monthly, commencing September 1, 2020.

 





 

 

8.The Compensation as stated in this Agreement does not include sales tax, or
other applicable duties as may be required by law. Any sales tax and duties
required by law will be charged to the Client in addition to the Compensation.

 

Reimbursement of Expenses

 

9.The Contractor will be reimbursed from time to time for all reasonable and
necessary expenses incurred by the Contractor in connection with providing the
Services hereunder.

 

10.The Contractor will furnish vouchers to the Client for all such expenses.

 

Confidentiality

 

11.Confidential information (the "Confidential Information") refers to any data
or information relating to the business of the Client which would reasonably be
considered to be proprietary to the Client including, but not limited to,
accounting records, business processes, and client records and that is not
generally known in the industry of the Client and where the release of that
Confidential Information could reasonably be expected to cause harm to the
Client.

 

12.The Contractor agrees that it will not disclose, divulge, reveal, report or
use, for any purpose, any Confidential Information which the Contractor has
obtained, except as authorized by the Client. This obligation will survive the
expiration or termination of this Agreement.

 

13.All written and oral information and materials disclosed or provided by the
Client to the Contractor under this Agreement is Confidential Information
regardless of whether it was provided before or after the date of this Agreement
or how it was provided to the Contractor.

 

Return of Property

 

14.Upon the expiry or termination of this Agreement, the Contractor will return
to the Client any property, documentation, records, or Confidential Information
which is the property of the Client.

 

Capacity/Independent Contractor

 

15.In providing the Services under this Agreement it is expressly agreed that
the Contractor is acting as an independent contractor and not as an employee.
The Contractor and the Client acknowledge that this Agreement does not create a
partnership or joint venture between them, and is exclusively a contract for
service.

 





 

 

Notice

 

16.All notices, requests, demands or other communications required or permitted
by the terms of this Agreement will be given in writing and delivered to the
Parties of this Agreement as follows:

 

a.Altair International Corporation

 

6501 E. Greenway Pkwy, #103-412, Scottsdale, AZ 85254

 

b.Leonard Lovallo

 

32 Chalfonte Ave., Pittsburgh, PA 15229

 

(email: leonardlovallo@gmail.com)

 

or to such other address as any Party may from time to time notify the other.

 

Indemnification

 

17.Except to the extent paid in settlement from any applicable insurance
policies, and to the extent permitted by applicable law, each Party agrees to
indemnify and hold harmless the other Party, and its respective directors,
stockholders, affiliates, officers, agents, employees, and permitted successors
and assigns against any and all claims, losses, damages, liabilities, penalties,
punitive damages, expenses, reasonable legal fees and costs of any kind or
amount whatsoever, which result from or arise out of any act or omission of the
indemnifying party, its respective directors, stockholders, affiliates,
officers, agents, employees, and permitted successors and assigns that occurs in
connection with this Agreement. This indemnification will survive the
termination of this Agreement.

 

Legal Expenses

 

19.In the event that legal action is brought to enforce or interpret any term of
this Agreement, the prevailing Party will be entitled to recover, in addition to
any other damages or award, all reasonable legal costs and fees associated with
the action.

 





 

 

Modification of Agreement

 

20.Any amendment or modification of this Agreement or additional obligation
assumed by either Party in connection with this Agreement will only be binding
if evidenced in writing signed by each Party or an authorized representative of
each Party.

 

Time of the Essence

 

21.Time is of the essence in this Agreement. No extension or variation of this
Agreement will operate as a waiver of this provision.

 

Assignment

 

22.The Contractor will not voluntarily, or by operation of law, assign or
otherwise transfer its obligations under this Agreement without the prior
written consent of the Client.

 

Entire Agreement

 

23.It is agreed that there is no representation, warranty, collateral agreement
or condition affecting this Agreement except as expressly provided in this
Agreement.

 

Inurement

 

24.This Agreement will endure to the benefit of and be binding on the Parties
and their respective heirs, executors, administrators, successors and permitted
assigns.

 

Titles/Headings

 

25.Headings are inserted for the convenience of the Parties only and are not to
be considered when interpreting this Agreement.

 

Gender

 

26.Words in the singular mean and include the plural and vice versa. Words in
the masculine mean and include the feminine and vice versa.

 





 

 

Governing Law

 

27.It is the intention of the Parties to this Agreement that this Agreement and
the performance under this Agreement, and all suits and special proceedings
under this Agreement, be construed in accordance with and governed, to the
exclusion of the law of any other forum, by the laws of the State of Nevada,
without regard to the jurisdiction in which any action or special proceeding may
be instituted.

 

Severability

 

28.In the event that any of the provisions of this Agreement are held to be
invalid or unenforceable in whole or in part, all other provisions will
nevertheless continue to be valid and enforceable with the invalid or
unenforceable parts severed from the remainder of this Agreement.

 

Waiver

 

29.The waiver by either Party of a breach, default, delay or omission of any of
the provisions of this Agreement by the other Party will not be construed as a
waiver of any subsequent breach of the same or other provisions.

 

IN WITNESS WHEREOF the Parties have duly affixed their signatures under hand and
seal on this 1st day of September 2020.

 





 

 



  Altair International Corp (Client)       Per: [tm2031251d2_ex10-1img01.jpg]  
Leonard Lovallo, Director       [tm2031251d2_ex10-1img01.jpg]  

Leonard Lovallo (Contractor)



 





 

